Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    441
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    61
    638
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    84
    646
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    90
    659
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    242
    621
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    204
    644
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    256
    656
    media_image7.png
    Greyscale
.
None of the prior art references of record disclose the claimed compound of claim 1, resin, resist composition comprising said compound and said resin, method for forming a pattern from the composition of claim 1 and 13, a method for producing the compound of claim 1, a method for producing a compound of claim 6, and a purification process of claim 20.
The amendment to claim 1 and 12 limit the compound to p=1 giving a naphthalene ring in formula (1) and formula (Z).
The closest prior art reference includes HATAKEYAMA et al (2013/0056654) which disclose the following resin repeating unit:

    PNG
    media_image8.png
    472
    399
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    581
    430
    media_image9.png
    Greyscale

	Accordingly, claims 1-8, 10-13, 17-24 and 28 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 11, 2022